Citation Nr: 1603055	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the left foot.

2. Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A hearing was held in October 2015 by means of video conferencing equipment with the Veteran in Des Moines, Iowa before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain updated treatment records and schedule a VA examination.

The Veteran seeks increased ratings for his bilateral foot plantar fasciitis.  During his October 2015 hearing before the Board, the Veteran indicated that he was to receive treatment for his feet later in the month.  See Transcript at 12.  Treatment records from this appointment have not been associated with the claims file.  Therefore, on remand, updated VA treatment records must be obtained and associated with the claims file.

The Board also observes that the Veteran was scheduled for a VA examination in January 2011; however, the Veteran failed to report for the examination.  A letter notifying the Veteran of the examination is not of record.  The Veteran was scheduled for another examination in October 2014; however, he failed to report for the examination.  It does not appear that a letter was mailed notifying the Veteran of the examination.  Regardless, the Veteran testified that he was in China for two years and would have been in China at the time of the October 2014 examination.  Id. at 18.  Notably, during the pendency of the claim the Veteran has moved several times.  In light of the lack of notice of the examination in January 2011, the Veteran's multiple moves, and his testimony before the Board indicating that he was in China in 2014 and indicating a worsening of his bilateral foot plantar fasciitis since his last VA examination, the Board finds a remand is necessary to schedule an examination to determine the current severity of his disability of the feet.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records, to include records from the clinic in Iowa.  See Transcript at 15.

2. After receiving all outstanding records, schedule the Veteran for a VA examination to determine the current severity of his bilateral foot plantar fasciitis.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS.  The examiner must indicate review of the electronic claims file in the examination report.

All necessary testing must be completed and all symptomatology reported in detail.

3. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



